In a proceeding by a former employee, a resident of Pennsylvania, to stay his former corporate employer from going forward with an action against him in the Count of Common Pleas in the State of Pennsylvania, based on the employee’s breach of a written employment contract which contains provisions for arbitration, the corporation appeals from so much of an order of the Supreme Court, Queens County, entered May 10, 1960, as restrains it from prosecuting said action or any other action upon such contract, until arbitration has been had between the parties of the claim which is the subject matter of the Pennsylvania action. It is not disputed that the controversy involved in the Pennsylvania action is covered by the arbitration provisions of the written contract between the parties. The Special Term held that petitioner is entitled to a stay under section 1451 of the Civil Practice Act. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Christ and Brennan, JJ., concur. [22 Misc 2d 920.]